JOHN W. PECK, Senior Circuit Judge,
concurring in part, dissenting in part.
Although I agree with most of the majority’s well written opinion I must note my disagreement with the determination that Laborers’ International Union of North America (IU) is jointly and severally liable for damages resulting from illegal secondary activity at the Abreen construction site. The district court’s findings are far too tenuous to support such a conclusion.
The district court found IU liable based on its “participation” in illegal secondary picketing at the Abreen construction site and because of its “close relationship” with Local 609. In my view, neither basis is supported by law or the record in this case.
Courts faced with the question of whether an international union is liable for the acts of its local have employed concepts of agency law to resolve the issue. Carbon Fuel Co. v. UMW, 444 U.S. 212, 100 S.Ct. 410, 62 L.Ed.2d 394 (1979); Coronado Coal Co. V. UMW, 268 U.S. 295, 45 S.Ct. 551, 69 L.Ed. 963 (1925). In Carbon Fuel the Supreme Court held that where an international did not instigate, support, ratify, or participate in an illegal wildcat strike, it was not liable to the employer injured by the action. Supra at 218, 100 S.Ct. at 414. Here, the district court found IU participated in illegal activity by Local 609 based solely on one phone call between Coia, Vice President of IU, and Baretta, Vice President of Durastone Flexicore. Both Coia and Baretta agreed the phone call was friendly and made to inform Baret-ta of the picket line at Gate 1, a picket line which Local 609 could lawfully establish. There is no evidence IU officials ever appeared at the work site nor was any other link with illegal secondary picketing shown. Courts have required far more before imposing liability on an international requiring actual participation in the illegal secondary activity itself. Carbon Fuel, supra at 217 n. 6, 100 S.Ct. at 414 n. 6; United States Steel Corp. v. UMW, 598 F.2d 363, 367 (5th Cir.1979); NLRB v. Local 1016, United Brotherhood of Carpenters & Joiners of America, 273 F.2d 686, 688 (2d Cir.1960); Nassau & Suffolk Building Trades Council (Theresa Gardens Apartments, Inc.), 162 N.L.R.B. 180, 190 (1966). Clearly the single telephone call made in this case falls short of constituting participation in order to impose liability on IU for the illegal actions of Local 609.
Arguably the district court may have held the phone call between Coia and Baret-ta was coercive and therefore constituted a violation of § 8(b)(4)(ii)(B). The majority apparently agrees primarily relying on Local 254 to support its position. NLRB v. Local 254, Building Service Employees, 359 F.2d 289 (1st Cir.1966) (conversation between union officials and neutral employer coercive and threatening where made in context of veiled threat to engage in illegal secondary activity unless demands were met). Even if the district court did so hold in the present case, such a decision is clearly erroneous and unsupported by the record. Unlike Local 254, supra, the facts indicate *762Coia and Baretta had been friends since 1950, rather than potential adversaries in a labor dispute. Both agree the phone call was friendly. As noted above, Coia was simply informing Baretta that his trucks would be facing a picket line the next morning which Local 609 legally could establish. Overall, unlike Local 254, supra, there is nothing to indicate from the circumstances of the telephone call that it was either intended as a threat or perceived as such.
The district court was clearly erroneous in holding that a “close relationship,” sufficient to impose liability, existed between IU and Local 609. There is no evidence that the two unions in any way conspired or jointly conducted illegal activity. The unions were totally separate entities with no ties save traditional union affiliation. Without more, an international may not be held to answer for illegal conduct of its local. Carbon Fuel, supra; UMW v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966).
In sum I think the district court plainly erred in holding IU liable to Abreen and Bernard and Wasserman. I would reverse the district court to this extent.